Title: Abigail Adams to Thomas Boylston Adams, 25 January 1801
From: Adams, Abigail
To: Adams, Thomas Boylston


				
					Dear Thomas.
					Washington Janry 25 1801—
				
				I received Yours of the 20th Instant. You will see how matters have gone in senate respecting the Convention. Dean Swift in verses upon his own death, Says of those who had predicted his death
				
					“They’d rather that the Dean should dye
					than there predictions prove a lie”
				
				So the party had rather the whole convention should be negatived and every thing put again at the mercy of France, than assent to an accommodation with them; Yet pretend that they are fearfull of Mr Jeffersons prediliction in favour of France. they see and know now, what is before them; with the present Government of France they cannot expect to obtain better terms; for pay they cannot, and to have promised it, would not have been so sincere as to have waved it— the jealousy of G Britain would be more excited by a mission to France by the New President, and the Country in general would have less confidence in obtaining terms favourable to it— Yet a blind spirit of Party appear willing to risk all. I think they ought to take the Name, of the Risk alls, for that desperate Game they have play’d untill they have brought the Country into a State of Jeopardy; that there are dareing projects on foot I as fully believe, as the

Gentleman who told me so, and with the present views and temper which prevails. I cannot but think the President will find himself fortunate in his release; he might have stoped there career a few years longer—but he would have had the new faction to have contended against; I have inclosed You a curious conversation, which tho at table, was not heard by any one but ourselves, as we spoke low— it is a little too much in the Tench Cox Stile to commit it to writing, but it is only for your amusement; You will draw this inference from it, that there are certain persons, who carry every thing they hear, and I dare say many things they make, to the Ear of mr J——n if only what is said by the Party be told; his prospect is not a summer sea— If Burr should be Elected, which I do not believe, it will not be from any superiour confidence either party can place in him— his private Character will not bear the scrutiny which mr Jeffersons will. I believe he would become a Buonaparty if he could. he is bold, dareing, nothing to lose of property or Reputation ambitions, insinuating, a voluptuary in practise, and as to Religion—I Do not think he feels any restraints from it. I think him a much more dangerous Man than mr Jefferson; mr J—— will be too lax, too wild and levelling, the other will draw as tight as he dare;— after all it is a scylla & Charibdis buisness—
				It is laughable to hear the offices which even the federilist are for placing the President in. one wants to make him Ambassador, an other chief Justice—and an other Govenour—comforting things be sure— Farmer Adams—if Farmer he could be upon his own System, would be enviable to any thing in the power of the country to give or grant. no more Elective offices for Me— I think too highly of the Rank and Station in which I have been placed ever to give my consent to a scondary and Subordinate station; looking upon myself in this Sense, one and indivissible to degrade ourselves, to descend voluntarily, and by choice, from the highest to a lower Rank, to quit the care of a Nation, for that of a state—those who will Submit to it, must possess more of Humity than falls to my Lot— yet can I in a private and retired life practise all the oeconomy to which I know I must be called, and feel no degradation or mortification but for my Country—
				Inclosed is a curious Letter. is there any such craizy fellow— return the Letter— next twesday I propose quitting here. do You know where I can get more private lodgings than at Francis’is mrs Bradford and Boudinot request Me to put up with them— I do not propose staying more than a day or two, but I think I had better

have lodgings— I shall feel more at My Ease— adieu your ever / affectionate Mother
				
					AA—
				
			 
				ENCLOSURE
				a Conversation at table between Mrs A and Mr J——n last thursday.
				Mr J— pray who is that Gentleman who sits next but one to the President?
				that is Mr Waln of Pennsilvana.
				I never saw him to know him before. Pray who is the next?
				that is Mr Homes You surely know him, Smiling he is a democrat.
				No I do not.
				Mrs A— I know nearly all the Gentlemen of Both houses, a few voilent Demos, excepted who have excluded themselves from our table;
				Mr J——n I do not know one in twenty. they complain, and say that I will not take my Hat off to them when I pass them, but I cannot help it, I have no Means of knowing them; I never see them but at your table.
				Mrs A— do you never go into the House of Reps’
				No I cannot. I am sure there are persons there who would take a pleasure in saying something, purposely to affront me.
				Mrs A aya I cannot answer for them. I wished my Self to have gone last winter when one or two interesting questions were before the House, but was restrained by the same consideration; Party Spirit is much alike upon both sides the Question.
				Mr J indeed I think there is more candor and liberality upon one side than there is upon the other.
				I differ from You Sir, Yet I do not deny but that there is a difference amongst those who profess the Same sentiments. Some are mere Brutes, others are Gentlemen— but party Spirit, is a blind spirit; I was at the House to day for the first time; I would have gone into the Senate, but was obliged to return home.
				Mr J— I wish you had been there; Mr Gov Morris really made an eloquent speech upon the subject of the Mausoleum, and mr Cocke tried for his life to make one too. it was really diverting
				pray sir what do the Senate design to do with the convention?
				upon my Soul, I believe they will reject it—
				I am surprized at that. the Mercantile interest, in the great states of are in favour of it—
				Mr J I have information from the South that they are so.
				
				Mrs A. there have always been a party determined to defeat it from the first sending the Mission. I Mean the Hamiltonians; they must abide the concequences—
				Mr J— pray is not your New Senator Mason of that party;
				Mrs A I think he is.—
				mr J— Foster I think is not.
				there sir You are mistaken. Foster was brought into senate by that party, to the exclusion of Mr Sewall who ought to have been Senator. mr Foster is not one of the voilent Party Men— His Brother however votes and thinks differently from him—
				Mr J— I think Chipman as bitter a Man as any in Senate—
				Mrs A— I know very little of Mr Chipman I never see him but at publick dinners—and he is a very silent Man— Mr Paine I am well acquainted with. he is a sensible well informd candid Man, and as free from party Spirit as any Gentleman I know
				Mr J— I wonder what they mean to do? they have Some daring projects on foot;
				as I Supposed this refered to the Election, I replied I do not know, that is a subject which I do not chuse to converse upon— I have heard of a Clergyman who upon some difficulty amongst his people, took a text from these words—“and they knew not what to do”—from whence he drew this inference, [“]that when a people were in such a Situation, that they do not know what to do; they should take great care that they do not do—they know not what.” at this he laught out, and here ended the conversation—
			